DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 11/05/21 has been acknowledged. Applicant amended a specification of the application and Claims 1, 6, 7, 12, 13, and 18-20 to overcome either their objections or rejections.

Status of Claims
Claims 2, 4, 8, 10, and 16 were earlier withdrawn from consideration as belonging to a nonelected invention.
Claims 1, 3, 5-7, 9, 11-15, and 17-20 were earlier examined on records.

Election/Restrictions
Independent Claims 1, 7, and 13 are allowable. The restriction requirement between different inventions/species, as set forth in the Office action mailed on 05/04/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 2, 4, 8, 10, and 16 is withdrawn, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claims 1, 7, and 13: The prior art of record, alone or in combination, fail to anticipate or render obvious all limitations independent Claims 1, 7, and 13.
Re Claims 2-6, 8-12, and 14-20: Claims 2-6, 8-12, and 14-20 are allowed due to dependency on one of independent Claims 1, 7, or 13.
Although such combination of prior art of record as Li et al. (US 2019/0341347), Okada et al. (US 2015/0022938), and Chang et al. (US 2015/0214150) teaches all limitations of independent Claims 1, 7, and 13, Examiner found a lack of motivations for 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/16/21